     Case 2:20-cv-00127-JAD-EJY Document 20 Filed 04/15/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   SUNLIGHTEN, INC.,                                      Case No. 2:20-cv-00127-JAD-EJY
 5                 Plaintiff,
                                                                         ORDER
 6          v.
 7   FINNMARK DESIGN, LLC
 8                 Defendant.
 9

10          Before the Court is the parties Proposed Discovery Plan and Scheduling Order seeking a
11   Special Scheduling Review. ECF No 18. The parties states that “[t]he proposed dates have been
12   adjusted by approximately 90 days to account for the travel and work restrictions caused by the
13   COVID-19 pandemic.” Id. However, the parties propose a one year discovery period; that is, a
14   discovery period that is twice the standard length of 180 days, not a 90 day extension. Id. at 2
15   (“Discovery Cut-Off April 1, 2021”) (emphasis in original). Thus, the proposed dates are
16   inconsistent with the 90 day extension requested.
17          Accordingly, IT IS HEREBY ORDERED that the Proposed Discovery Plan and Scheduling
18   Order (ECF No. 18) is DENIED. The parties shall submit a revised proposed discovery plan and
19   scheduling order that extends discovery to 240 days, measured from April 1, 2020. All other dates
20   are to flow therefrom.
21

22          DATED: April 15, 2020
23

24

25
                                                 ELAYNA J. YOUCHAH
26                                               UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
